PER CURIAM:
Appellants Frederick and Aleksandra Taylor appeal the district court’s order dismissing their civil action in which they sought vacatur of the foreclosure sale of their North Carolina home.* We have reviewed the district court’s order in conjunction with the relevant record and find no reversible error. Accordingly, although we grant the Taylors’ motion to proceed in forma pauperis, we affirm the district court’s order. See Taylor v. Ocwen Loan Servicing, LLC., No. 5:11-cv-00072-RLV-DSC, 2013 WL 785482 (W.D.N.C. Mar. 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The Taylors initially brought the underlying civil action in state court, but Defendants timely removed it to federal court. See 28 U.S.C.A. § 1441(a) (West Supp.2013).